Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in response to the communications received on 9/15/2022.  Claims 2 and 5-8,  have been amended.  Claims 9-16 and 18 have been cancelled.  Claim 19 is new.  Therefore, claims 1-8, 17, and 19 are pending and addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “The advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device.”  It is unclear how “an information processing device” of claim 1 and “the information processing device” of claim 6 which both mean only ONE information processing device can now become a first information processing device and a second information processing device. It is unclear how one device can become two devices.  Therefore, claim 6 is indefinite.  Examiner suggests amending claim 1 as follows: “An advertisement presentation system comprising: an output device provided on a mobile object; one or more information processing devices; and a management device.”
Claims 7 and 8 are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (P. G Pub. No. 2020/0070717). 

Regarding claim 1, Garden teaches
an advertisement presentation system comprising (Figure 1A):
an output device provided on a mobile object (Fig. 1A, [0068] "One or both of the exterior side walls 108 may include a display or monitor 128a, 128b (only two shown, collectively 128) oriented to present display images, e.g., video images, viewable as signage from the exterior of the vehicle [mobile object] 100.");
an information processing device ((0081] "The vehicle 100 may include an on-board control system [information processing device] 150. The on-board control system 150 may take the form of any current or future developed computing system capable of executing one or more instruction sets. The on-board control system 150 includes one or more processors (i.e., circuitry) 200, one or more system memories 202 and one or more system buses 204 that communicably couples various system components including the system memory 202 to the processor(s) 200."); and
a management device ([0077] "The vehicle 100 may also carry one or more wireless communications systems, for example one or more cellular radios or transceivers or satellite radios or transceivers 152 and associated antenna 154 which provide for bi-directional communications between the vehicle 100 and off-board components or systems, for example an off-board control system 156 [management device] that is remotely located from the vehicle 100." [0269] "vehicle. Displayed information [advertisement] 3132 may be pre-loaded [obtained] to an on-board controller or dynamically changed by the remote controller [management device] 3102."), 
wherein the management device is configured to obtain advertisement information ([0007] "The system may include a remote control system [management device] configured to manage routing, enroute consumable preparation, and information [obtain advertisement information to display] display of a consumable delivery vehicle; and the consumable delivery vehicle.")
to be generated from the output device of the mobile object that is scheduled to travel via a particular location ([0155] "The plurality of addressable pixels 1002 may cover all or a substantial (i.e., equal to or greater than 50%) of a visible surface area of the vehicle. That is the plurality of addressable pixels 1002a may cover all or a substantial surface area of the vehicle that is typically visible by others when the vehicle travels along a route. Alternatively, the plurality of addressable pixels 1002 may cover one or more sub-portions or sub-regions areas of the visible surface area of the vehicle." See also [0157],  [0175], and [0176].), 
based on related information in which attribute information indicating attributes of people and location information indicating a location at which the people having the attributes are present are related to each other in advance ([0116] "At 418, a processor-based device, for example, the on-board control system 150 optionally receives event information. For example, the on-board control system 150 may wirelessly receive event information (e.g., name of event, type of event, date, day, and time of event) via a radio from an off-board controls system, for instance located remotely with respect to the vehicle." [0088] "The application programs 222 may include, for example, one or more machine executable instruction sets (i.e., configuration module 222a) that configures at least the presentation (e.g., image, aural) of information based on context (e.g., location, destination, day, date, time, event, event type, demographic or other cultural information [attributes of people] related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, total number of people in proximity of vehicle 100, speed of movement of people in proximity to vehicle 100, dress of people in proximity of vehicle 100, weather)." [0118] "At 422, a processor-based device, for example, the on-board control system 150 optionally assesses crowd metrics for later use [related attribute information is in advance since it is for later use], substantially as set forth with respect to 428 below. See also [0121].), 
and send the advertisement information to the information processing device,
the information processing device is configured to receive the advertisement information sent from the management device ([0269] "Displayed information 3132 may be pre-loaded to an on-board controller [information processing device] or dynamically changed by the remote controller [management device] 3102."), 
and output the advertisement information to the output device, when the mobile object is present at the particular location ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location."), 
and the output device is configured to obtain the advertisement information generated from the information processing device ([0068] "In some implementations, such display or monitor 128 may provide advertisements and/or a menu for the products being sold by the vehicle 100. In some implementations, the display on the display or monitor 128 may progressively or randomly provide different displays ( e.g., iterating through portions of a given menu) for defined periods of time. The content presented via the display 128 may be controlled manually by an operator of the vehicle and/or controlled automatically or autonomously via a control system or controller, for example as described elsewhere herein. In some implementations, for instance, display 128 may be controlled dynamically to position graphics or video responsive to input from a processing system, such as control system 150 [this is the controller of the information processing device], as set forth below."), 
and output the advertisement information toward an outside of the mobile object, when the mobile object is present at the particular location ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location [present at the particular location.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Garden because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and in view of [0337] of Garden, and it would have been predictable to one of ordinary skill in the art.

Regarding claim 2, Garden teaches
the advertisement presentation system according to claim 1, wherein: the related information comprises information in which the attribute information, the location information, and time slot information indicating a time slot during which the people having the attributes are present at the location, are related to each other in advance ([0116] "At 418, a processor-based device, for example, the on-board control system 150 optionally receives event information. For example, the on-board control system 150 may wirelessly receive event information (e.g., name of event, type of event, date, day, and time [time slot] of event) via a radio from an off-board controls system, for instance located remotely with respect to the vehicle. Additionally or alternative, the on-board control system 150 may derive the event information for instance based on a location and time, or even from collected images, for instance based signage that appears in the images." [0118] "crowd metrics" [people having attributes related to each other in advance.], demographic information", "age", "ethnicity" are all attribute information.);
the management device is configured to obtain the advertisement information to be generated from the output device of the mobile object scheduled to travel via a particular location during a particular time slot, based on the related information ([0122] "Also for example, if vehicle 100 is located near a park, a beach, or other recreation area and on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are below a predetermined height and appear to be assembling near a portion of display 128 advertising candies or sweets, then on-board control system 150 may selectively alter output of display 128 to display ice cream treats at or near that location of display 128. As another example, if vehicle 100 is located near a stadium or athletic venue and on-board control system 150 determines ( e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are above a certain height and appear to be assembling near a portion of display 128 advertising alcoholic beverages, then on-board control system 150 may selectively alter output of display 128 to display beer or tailgating fare at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are Asian and appear to be assembling near a portion of display 128 advertising food, then on-board control system 150 may selectively alter output of display 128 to display Asian food at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are focusing on an area of display 128 advertising hot beverages, then on-board control system 150 may selectively alter output of display 128 to display hot food at or near that area of display 128."), and 
send the advertisement information to the information processing device; the information processing device is configured to receive the advertisement 
information sent from the management device ([0269] "Displayed information 3132 may be pre-loaded to an on-board controller [information processing device] or dynamically changed by the remote controller [management device] 3102."),
and output the advertisement information to the output device, when the mobile object is present at the particular location during the particular time slot ([0122] "Also for example, if vehicle 100 is located near a park, a beach, or other recreation area and on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are below a predetermined height and appear to be assembling near a portion of display 128 advertising candies or sweets, then on-board control system 150 may selectively alter output of display 128 to display ice cream treats at or near that location of display 128. As another example, if vehicle 100 is located near a stadium or athletic venue and on-board control system 150 determines ( e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are above a certain height and appear to be assembling near a portion of display 128 advertising alcoholic beverages, then on-board control system 150 may selectively alter output of display 128 to display beer or tailgating fare at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are Asian and appear to be assembling near a portion of display 128 advertising food, then on-board control system 150 may selectively alter output of display 128 to display Asian food at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are focusing on an area of display 128 advertising hot beverages, then on-board control system 150 may selectively alter output of display 128 to display hot food at or near that area of display 128."); and
the output device is configured to obtain the advertisement information generated from the information processing device ([0068] "In some implementations, such display or monitor 128 may provide advertisements and/or a menu for the products being sold by the vehicle 100. In some implementations, the display on the display or monitor 128 may progressively or randomly provide different displays ( e.g., iterating through portions of a given menu) for defined periods of time. The content presented via the display 128 may be controlled manually by an operator of the vehicle and/or controlled automatically or autonomously via a control system or controller, for example as described elsewhere herein. In some implementations, for instance, display 128 may be controlled dynamically to position graphics or video responsive to input from a processing system, such as control system 150 [this is the controller of the information processing device], as set forth below."), 
and output the advertisement information toward the outside of the mobile object, when the mobile object is present at the particular location during the particular time slot ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location [present at the particular location." [0068] "One or both of the exterior side walls 108 may include a display or monitor 128a, 128b (only two shown, collectively 128) oriented to present display images, e.g., video images, viewable as signage from the exterior of the vehicle 100.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Garden because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and in view of [0337] of Garden, and it would have been predictable to one of ordinary skill in the art.

Regarding claim 17, Garden teaches
an advertisement presenting method executed by an advertisement presentation system including an output device provided on a mobile object (Fig. 1A, [0068] "One or both of the exterior side walls 108 may include a display or monitor 128a, 128b (only two shown, collectively 128) oriented to present display images, e.g., video images, viewable as signage from the exterior of the vehicle [mobile object] 100."), 
an information processing device (Fig. 1A, [0081] "The vehicle 100 may include an on-board control system [information processing device] 150. The on-board control system 150 may take the form of any current or future developed computing system capable of executing one or more instruction sets. The on-board control system 150 includes one or more processors (i.e., circuitry) 200, one or more system memories 202 and one or more system buses 204 that communicably couples various system components including the system memory 202 to the processor(s) 200."), 
and a management device, the advertisement presenting method comprising ([0077] "The vehicle 100 may also carry one or more wireless communications systems, for example one or more cellular radios or transceivers or satellite radios or transceivers 152 and associated antenna 154 which provide for bi-directional communications between the vehicle 100 and off-board components or systems, for example an off-board control system 156 [management device] that is remotely located from the vehicle 100." [0269] "vehicle. Displayed information [advertisement] 3132 may be pre-loaded [obtained] to an on-board controller or dynamically changed by the remote controller [management device] 3102."):
causing the management device to obtain advertisement information ([0007] "The system may include a remote control system [management device] configured to manage routing, enroute consumable preparation, and information [obtain advertisement information to display] display of a consumable delivery vehicle; and the consumable delivery vehicle.")
to be generated from the output device of the mobile object that is scheduled to travel via a particular location ([0155] "The plurality of addressable pixels 1002 may cover all or a substantial (i.e., equal to or greater than 50%) of a visible surface area of the vehicle. That is the plurality of addressable pixels 1002a may cover all or a substantial surface area of the vehicle that is typically visible by others when the vehicle travels along a route. Alternatively, the plurality of addressable pixels 1002 may cover one or more sub-portions or sub-regions areas of the visible surface area of the vehicle." See also [0157],  [0175], and [0176].), 
based on related information in which attribute information indicating attributes of people and location information indicating a location at which the people having the attributes are present are related to each other in advance ([0116] "At 418, a processor-based device, for example, the on-board control system 150 optionally receives event information. For example, the on-board control system 150 may wirelessly receive event information (e.g., name of event, type of event, date, day, and time of event) via a radio from an off-board controls system, for instance located remotely with respect to the vehicle." [0088] "The application programs 222 may include, for example, one or more machine executable instruction sets (i.e., configuration module 222a) that configures at least the presentation (e.g., image, aural) of information based on context (e.g., location, destination, day, date, time, event, event type, demographic or other cultural information [attributes of people] related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, total number of people in proximity of vehicle 100, speed of movement of people in proximity to vehicle 100, dress of people in proximity of vehicle 100, weather)." [0118] "At 422, a processor-based device, for example, the on-board control system 150 optionally assesses crowd metrics for later use [related attribute information is in advance since it is for later use], substantially as set forth with respect to 428 below. See also [0121].), and send the advertisement information to the information processing device;
causing the information processing device to receive the advertisement information sent from the management device ([0269] "Displayed information 3132 may be pre-loaded to an on-board controller [information processing device] or dynamically changed by the remote controller [management device] 3102."), 
and output the advertisement information to the output device, when the mobile object is present at the particular location ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location."); and
causing the output device to obtain the advertisement information generated from the information processing device ([0068] "In some implementations, such display or monitor 128 may provide advertisements and/or a menu for the products being sold by the vehicle 100. In some implementations, the display on the display or monitor 128 may progressively or randomly provide different displays ( e.g., iterating through portions of a given menu) for defined periods of time. The content presented via the display 128 may be controlled manually by an operator of the vehicle and/or controlled automatically or autonomously via a control system or controller, for example as described elsewhere herein. In some implementations, for instance, display 128 may be controlled dynamically to position graphics or video responsive to input from a processing system, such as control system 150 [this is the controller of the information processing device], as set forth below."), 
and output the advertisement information toward an outside of the mobile object, when the mobile object is present at the particular location ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location [present at the particular location.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Garden because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and in view of [0337] of Garden, and it would have been predictable to one of ordinary skill in the art.

Regarding claim 19, Garden teaches
the advertisement presentation system according to claim 1, wherein the management device is configured to obtain information about content of advertisement to be generated from the output device of the mobile object that is scheduled to travel via the particular location based on the related information ([0301] explains that final deliver information is sent to the vehicle display [management device] and [0302] explains that the final delivery information can be information associated with a branding, a menu, a pricing, or an advertisement [information about content of advertisement] displayed for direct delivery customers as described in conjunction with FIG. 34A may be displayed on alternative displays on the vehicle at the same time as the final delivery information.").

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (P. G Pub. No. 2020/0070717), in view of Chatterjee (WO 2013134753).

Regarding claim 3, Garden teaches 
send the advertisement information to the information processing device;
the information processing device is configured to receive the advertisement information sent from the management device ([0269] "Displayed information 3132 may be pre-loaded to an on-board controller [information processing device] or dynamically changed by the remote controller [management device] 3102."), 
and output the advertisement information to the output device; and the output device is configured to obtain the advertisement information generated from the information processing device ([0122] "Also for example, if vehicle 100 is located near a park, a beach, or other recreation area and on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are below a predetermined height and appear to be assembling near a portion of display 128 advertising candies or sweets, then on-board control system 150 may selectively alter output of display 128 to display ice cream treats at or near that location of display 128. As another example, if vehicle 100 is located near a stadium or athletic venue and on-board control system 150 determines ( e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are above a certain height and appear to be assembling near a portion of display 128 advertising alcoholic beverages, then on-board control system 150 may selectively alter output of display 128 to display beer or tailgating fare at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are Asian and appear to be assembling near a portion of display 128 advertising food, then on-board control system 150 may selectively alter output of display 128 to display Asian food at or near that location of display 128. Also for example, if on-board control system 150 determines (e.g., based upon image data captured by cameras 166) that a certain threshold percentage of people in proximity to vehicle 100 are focusing on an area of display 128 advertising hot beverages, then on-board control system 150 may selectively alter output of display 128 to display hot food at or near that area of display 128."),
and output the advertisement information toward the outside of the mobile object ([0269] "In some scenarios, an exterior surface of one or both of the side walls 3116 may be used to attach a static image, a display monitor 3130, or an electronic paper for informational, advertising, or branding purposes. In case of display monitor 3130 or electronic paper, displayed information 3132 may be context sensitive, that is, it may change depending on context associated with the delivery vehicle such as time, location, temperature, humidity, captured images, and/or captured audio from sensors on the vehicle or at a destination location [present at the particular location." [0068] "One or both of the exterior side walls 108 may include a display or monitor 128a, 128b (only two shown, collectively 128) oriented to present display images, e.g., video images, viewable as signage from the exterior of the vehicle 100.").
Garden does not explicitly teach
wherein: the management device is configured to send list information including a plurality of items of advertisement candidate information to which the location information and the time slot information are related, to the information processing device;
the information processing device is configured to receive the list information sent from the management device, 
and present the list information to an occupant of the mobile object;
the information processing device is configured to obtain selection information indicating one of the items of advertisement candidate information selected by the occupant, from the list information, 
and send the obtained selection information to the management device;
the management device is configured to receive the selection information sent from the information processing device, obtain advertisement information corresponding to the received selection information.
However, Chatterjee teaches
wherein: the management device is configured to send list information including a plurality of items of advertisement candidate information to which the location information and the time slot information are related, to the information processing device ([0087] "FIG, 3A illustrates a method for operating an interface to enable advertisers to list or provide promotional content for drivers, according to an embodiment." [0090] "ln an embodiment, the customers [advertiser through a portal = management device per [0089] of Chatterjee] are able to specify parameters that regulate, for example, where and when the customer content is displayed (320), In one embodiment, the customer specifies exposure parameters {322), Examples of exposure parameters include (i) environment in which the content is to be displayed (e.g., while vehicle is in motion, rather than parked), or (ii) the length of time the VDD 100 is to be displayed in a particular environment, As an addition or variation, the customer can specify driver or vehicle profiles (324). The driver or vehicle profile can specify, for example, the type of vehicle that is to carry the promotional content of the customer (e.g., make or model, vehicle class etc.), or information about the driver (e.g., driver's driving record, information known about the speed of vehicle when used). As an addition or alternative, the driver or vehicle profile can also include geographic information, such as the location of the vehicle when it is driven or parked, or the residence of the driver." See also [0103] "time of day" [time slot], geographic region where the vehicle is primarily driven or parked [location information]. See also [0072].);
the information processing device is configured to receive the list information sent from the management device, and present the list information to an occupant of the mobile object; the information processing device is configured to obtain selection information indicating one of the items of advertisement candidate information selected by the occupant, from the list information ([0076] "(iv) a specific content item ( 8 .g .. , the user can browse from an available list and make a selection)." Since the user can browse from an available list that means that the information processing device receives the list form the management device and that the list is presented to an occupant of the vehicle. See also [0096].), 
and send the obtained selection information to the management device;
the management device is configured to receive the selection information sent from the information processing device, obtain advertisement information corresponding to the received selection information ([0094] "In embodiments in which the VDD 100 is able to receive data for the promotional content and then display it, the user may simply specify the VDD identifier (e.g., serial number). The VDD (or its media) can be pre-ordered or procured offline. Then the VDD 100 can communicate with the portal through, for example, the interface 180 , which communicates a file corresponding to the promotional content. In variations,_ the promotional content can be in hard format (e.g., print media) and the content can be downloaded, still further, the promotional content can be downloaded on portable memory and transferred. Still further, a user mobile device may receive the promotional content and transfer it to the VDD 100.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the how the advertisement is selected of Garden with how the advertisement is selected of Chatterjee by adding wherein: the management device is configured to send list information including a plurality of items of advertisement candidate information to which the location information and the time slot information are related, to the information processing device; the information processing device is configured to receive the list information sent from the management device, and present the list information to an occupant of the mobile object; the information processing device is configured to obtain selection information indicating one of the items of advertisement candidate information selected by the occupant, from the list information, and send the obtained selection information to the management device; the management device is configured to receive the selection information sent from the information processing device, obtain advertisement information corresponding to the received selection information, as taught by Chatterjee, in order for the driver to specify preferences for displaying specific content and in order for the best pairings between the driver and the advertisement can be selected (Chatterjee, [0076] and [0080].)

Regarding claim 4, Garden teaches all of the claimed features above.  Garden does not explicitly teach
the advertisement presentation system according to claim 1, wherein: the information processing device is configured to obtain track record information as a traveling route representing a series of position information of the mobile object when the advertisement information is generated from the output device toward the outside of the mobile object, 
and send the track record information obtained, to the management device; and
the management device is configured to receive the track record information sent from the information processing device.
However, Chatterjee teaches
the advertisement presentation system according to claim 1, wherein: the information processing device is configured to obtain track record information as a traveling route representing a series of position information of the mobile object when the advertisement information is generated from the output device toward the outside of the mobile object ([0047] "According to various embodiments, the components of VDD 100 [information processing device] can provide input that determines a variety of exposure parameters. Examples of exposure parameters can include mileage, duration that the vehicle is in movement, location or route taken by vehicle (e.g. , heavily trafficked rout e) , location where vehicle is parked (e.g., street parking) and other parameters." See also [0042], [0056], and [0057].), 
and send the track record information obtained, to the management device ([0056] "In order to enable determination of exposure parameters, the VDD 100 signals, for example, GPS data, timing data (relevant times as measured from vehicle for travel, parking etc.), rotation information or other information to the display device interface 180 [management device]."); and
the management device is configured to receive the track record information sent from the information processing device ([0057] "The display device interface [management device] 180 can include a data store 185 that matches the received VDD/ vehicle identifier to a user identifier. In some embodiments, a value determination logic 182 converts information received from individual VDD devices 100 into value using an algorithm. For example, the value determination logic 182 can determine a value based on exposure parameters, including (i) number of miles driven in a particular time period, (ii) number of miles driven during certain hours of day (e.g., rush hour, weekend, evening), (iii) amount of time the VDD 100 was exposed while moving or parked (or moving at a particular speed), (iv) location of the vehicle when parked or being driven.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement system of Garden by adding wherein: the information processing device is configured to obtain track record information as a traveling route representing a series of position information of the mobile object when the advertisement information is generated from the output device toward the outside of the mobile object, 
and send the track record information obtained, to the management device; and
the management device is configured to receive the track record information sent from the information processing device, as taught by Chatterjee, in order to compensate or reward the driver based on the movement of the vehicle (Chatterjee, abstract).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (P. G Pub. No. 2020/0070717), in view of Cho (P. G. Pub. No. 2019/0268083).

Regarding claim 5, Garden display advertisements based on the travel information of the vehicle but the travel information is not sent from the information processing device of the mobile object.  Garden does not explicitly teach
the advertisement presentation system according to claim 1, wherein: the information processing device is configured to send a scheduled traveling route of the mobile object to the management device; and
the management device is configured to receive the scheduled traveling route sent from the information processing device, 
obtain the advertisement information to be generated from the output device of the mobile object, according to the scheduled traveling route, 
and send the advertisement information to the information processing device.
However, Cho teaches
the advertisement presentation system according to claim 1, wherein: the information processing device is configured to send a scheduled traveling route of the mobile object to the management device; and the management device is configured to receive the scheduled traveling route sent from the information processing device, obtain the advertisement information to be generated from the output device of the mobile object, according to the scheduled traveling route, 
and send the advertisement information to the information processing device ([0163] "As shown in FIG. 10, by way of example, a driver of a connected vehicle [information processing device] 101 may enter a driving destination [scheduled traveling route] via an application on the driver's mobile device 1000 or an in-vehicle navigation device (not shown). The inputted destination information is transmitted to a server [management device] 107 over a network 105, via one or more messages 1001. The server 107 then is configured to receive the destination information and determine one or more advertisement campaign(s) or event(s) within the driver's driving path. The server 107 may be configured to prepare and send one or more quest(s) including information on the one or more advertisement campaign(s) or event(s), via one or more push notifications 1003 on the mobile application 1000 in the mobile device. Alternatively, the one or more quest(s) including information on the one or more advertisement campaign(s) or event(s) may be sent to the in-vehicle navigation device for presenting to the driver for selection. That is, it is possible to provide in real-time information about available advertisement events within the driver's expected driving route, e.g., a commute path, via push notifications on the driver's mobile device.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement displayed of Garden by adding wherein: the information processing device is configured to send a scheduled traveling route of the mobile object to the management device; and the management device is configured to receive the scheduled traveling route sent from the information processing device, obtain advertisement information to be generated from the output device of the mobile object, according to the scheduled traveling route, and send the advertisement information to the information processing device, as taught by Cho, in order to provide in real-time information about available advertisement events within the driver's expected driving route (Cho, [0163]).

Regarding claim 6, Garden teaches all of the claimed features as discussed above. Garden does not teach
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the management device is configured to send the advertisement information to the first information processing device and the second information processing device;
when a first mobile object is present at a particular location, 
the first information processing device is configured to output the advertisement information to a first output device provided on the first mobile object; and
when a second mobile object is present at the particular location, at a time corresponding to a time at which the first information processing device outputs the advertisement information to the first output device, the second information processing device is configured to output the advertisement information to a second output device provided on the second mobile object.
However, Cho teaches
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the management device is configured to send the advertisement information to each of a plurality of the information processing devices including the first information processing device and the second information processing device; when a first mobile object is present at a particular location, the first information processing device is configured to output the advertisement information to a first output device provided on the first mobile object; and when a second mobile object is present at the particular location, at a time corresponding to a time at which the first information processing device outputs the advertisement information to the first output device, the second information processing device is configured to output the advertisement information to a second output device provided on the second mobile object ([0025] "In an aspect of the present disclosure, when a second connected vehicle of the system participating in the advertisement event is stopped at the traffic light, the second connected vehicle is configured to wait until an end of reproduction of the audio content of the advertisement via the external speaker of the first connected vehicle, and the first and second connected vehicles are configured to reproduce a same advertisement in a synchronized manner as a group of connected vehicles while the first and second connected vehicles are stopped at the traffic light [particular location]."  See also [0046] and [0205].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement displayed of Garden by adding wherein: the management device is configured to send the advertisement information to each of a plurality of the information processing devices including a first information processing device and a second information processing device; when a first mobile object is present at a particular location, the first information processing device is configured to output the advertisement information to a first output device provided on the first mobile object; and when a second mobile object is present at the particular location, at a time corresponding to a time at which the first information processing device outputs the advertisement information to the first output device, the second information processing device is configured to output the advertisement information to a second output device provided on the second mobile object, as taught by Cho, by reproducing digital advertisements using multiple vehicles to increase the effect of advertisement delivered to people and in order to deliver one or more advertisement contents for the highest possible effect to the viewers, using the connected vehicles as part of an advertisement platform (Cho, [0005], [0008]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garden (P. G Pub. No. 2020/0070717), in view of Altman (P. G. Pub. No. 2013/0013412).

Regarding claim 7, Garden discusses display video images on the exterior of a vehicle.  Garden does not explicitly teach
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the advertisement information comprises moving image information;
the management device is configured to send the advertisement information to the first information processing device and the second information processing device;
when a first mobile object is present at a particular location, the first information processing device is configured to output a first-clock-time image as a first part of the advertisement information, to a first output device provided on the first mobile object; and
when a second mobile object is present at the particular location, the second information processing device is configured to output a second-clock-time image as a second part of the advertisement information, to a second output device provided on the second mobile object.
However, Altman teaches
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the advertisement information comprises moving image information;
the management device is configured to send the advertisement information to each of a plurality of the information processing devices including a first information processing device and a second information processing device;
when a first mobile object is present at a particular location, the first information processing device is configured to output a first-clock-time image as a first part of the advertisement information, to a first output device provided on the first mobile object; and when a second mobile object is present at the particular location, the second information processing device is configured to output a second-clock-time image as a second part of the advertisement information, to a second output device provided on the second mobile object ([0126] "In a further aspect illustrated in FIGS. 15 and 16, a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. Such an embodiment may be useful in a number of situations in which commercial vehicles may assemble, such as taxi stands, bus loading zones, truck stops, etc. In such situations, multiple MADD displays may be lined up so that their various displays may be used in combination. A series of MADD displays may be used to form one long advertisement or a moving advertisement that jumps from one vehicle/display to the next. For example, a line of taxi cabs [first mobile object and second mobile object] equipped with MADD displays lined up at an airport or in front of a hotel [at a particular location] may be used to generate an advertisement that is larger than any single display by itself. As another example, an advertisement presented on a single MADD display may appear to jump from one vehicle to the next. In a further example, a single advertisement may be caused to appear momentarily on vehicle MADD displays as a line of the vehicles passes by a given location. As a further example, the presentations on multiple MADD displays may be synchronized to generate a mural-like display, which may be animated, in order to highlight an event or attract attention." See also [0129].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement displayed of Garden by adding wherein: the advertisement information comprises moving image information; the management device is configured to send the advertisement information to each of a plurality of the information processing devices including a first information processing device and a second information processing device; when a first mobile object is present at a particular location, the first information processing device is configured to output a first-clock-time image as a first part of the advertisement information, to a first output device provided on the first mobile object; and when a second mobile object is present at the particular location, the second information processing device is configured to output a second-clock-time image as a second part of the advertisement information, to a second output device provided on the second mobile object, as taught by Altman, in order to highlight an event and to attract attention (Altman, [0126]).

Regarding claim 8, Garden discusses displaying different advertisements on the exterior of a vehicle.  Garden does not explicitly teach 
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the management device is configured to send the advertisement information to the first information processing device and the second information processing device;
when a first mobile object is present at a particular location, the first information processing device is configured to output first advertisement information to a first output device provided on the first mobile object; and
when a second mobile object is present at the particular location, the second information processing device is configured to output second advertisement information to a second output device provided on the second mobile object.
However, Altman teaches
the advertisement presentation system according to claim 1, wherein: the information processing device includes a first information processing device and a second information processing device; the management device is configured to send the advertisement information to each of a plurality of the information processing devices including a first information processing device and a second information processing device;
when a first mobile object is present at a particular location, the first information processing device is configured to output first advertisement information to a first output device provided on the first mobile object; and
when a second mobile object is present at the particular location, the second information processing device is configured to output second advertisement information to a second output device provided on the second mobile object ([0126] "In a further aspect illustrated in FIGS. 15 and 16, a number of MADD display units positioned in close proximity to one another may cooperate in order to present a multi-vehicle display. Such an embodiment may be useful in a number of situations in which commercial vehicles may assemble, such as taxi stands, bus loading zones, truck stops, etc. In such situations, multiple MADD displays may be lined up so that their various displays may be used in combination. A series of MADD displays may be used to form one long advertisement or a moving advertisement that jumps from one vehicle/display to the next. For example, a line of taxi cabs [firs mobile object and second mobile object] equipped with MADD displays lined up at an airport or in front of a hotel [at a particular location] may be used to generate an advertisement that is larger than any single display by itself. As another example, an advertisement presented on a single MADD display may appear to jump from one vehicle to the next. In a further example, a single advertisement may be caused to appear momentarily on vehicle MADD displays as a line of the vehicles passes by a given location. As a further example, the presentations on multiple MADD displays may be synchronized to generate a mural-like display, which may be animated, in order to highlight an event or attract attention." See also [0129].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement displayed of Garden by adding wherein: the management device is configured to send the advertisement information to each of a plurality of the information processing devices including a first information processing device and a second information processing device; when a first mobile object is present at a particular location, the first information processing device is configured to output first advertisement information to a first output device provided on the first mobile object; and when a second mobile object is present at the particular location, the second information processing device is configured to output second advertisement information to a second output device provided on the second mobile object, as taught by Altman, in order to highlight an event and to attract attention (Altman, [0126]).
Response to Argument
 On pages 8-11, the Applicant traverses the 103 rejection of claim 1, states that paragraphs 0116, 0088, and 0118 of Garden do not teach "the management device is configured to obtain advertisement information to be generated from the output device of the mobile object that is scheduled to travel via a particular location, based on related information in which attribute information indicating attributes of people and location information indicating a location at which the people having the attributes are present are related to each other in advance” and states, on page 10, “however, the Office did not indicate which information in Garden is considered as the claimed location information indicating a location at which the people having the attributes are present. Furthermore, Garden at paragraph 0088 does not teach or suggest the ‘demographic or other cultural information related to people’ is related to location information indicating a location at which the people having the attributes are present.”  The Examiner respectfully disagrees.  The Specification does not provide a definition of the phrase “are related to each other”.  The Specification does not provide a definition as to how the location and the attribute information are related to each other. Applicant points to figures 3-5, but these figures are just examples and do not provide a definition. As such, the phrase “”are related to each other” can be interpreted as the location and the attribute having some kind of connection to each other. Paragraph 0118 states, “For example, the on-board control system 150 may assess a population in proximity to the vehicle or size of crowd, and, or may assess an average or median speed of movement of people in the vicinity of vehicle 100, and, or may assess demographic information, for instance based on clothing worn by people in the vicinity of vehicle 100, their age, and, or, their ethnicity [demographic information, age, and ethnicity are all attribute information], and, or may assess body posture of the people in the vicinity of vehicle 100.”  Since the system of Garden assesses a population of in proximity to the vehicle [location at which the people having the attributes are present], all of the people in the proximity of the vehicle are related to each other by location because they are all “in proximity to the vehicle”.  They are also all related to each other because the demographic information, age, and ethnicity are determined for that “population in proximity to the vehicle”.  Therefore, the attributes and the location are related to each other because the location and the attribute information are connected to each other since the attribute information is about people in proximity to the vehicle. Therefore, the Examiner is not persuaded.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622